Case 1:19-cv-20003-CMA Document 88 Entered on FLSD Docket 01/04/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-20003-CIV-ALTONAGA/Goodman

  ADSPORT INC, et al.,

         Plaintiff,
  v.

  OPKO HEALTH INC. and
  PHILLIP FROST,

        Defendants.
  ___________________________/

                                                ORDER

         THIS CAUSE came before the Court at a status conference [ECF No. 86] regarding the

  scheduling of this case. For the reasons stated in open court, it is

         ORDERED that this case is STAYED and ADMINISTRATIVELY CLOSED. Any

  party may move to reopen the case at an appropriate time after a decision on the motions to

  appoint lead plaintiff and consolidate cases in Case Number 18-23786-CIV-Martinez.

         DONE AND ORDERED in Miami, Florida, this 4th day of January, 2019.




                                                            _________________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
